     2:14-cr-20035-MMM-DGB # 94 Page 1 of 5
        USA v. Martinez & Martinez, No.Wednesday,                            1E-FILED
                                                   07 November, 2018 10:57:49 AM
                                       14-20035 -- (10/31/2014)
                                                       Clerk, U.S. District Court, ILCD
                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,
                                                  Docket No. 14-20035
               Plaintiff,

   vs.                                            Urbana, Illinois
                                                  October 31, 2014
                                                  10:21 a.m.
EULALIO L. MARTINEZ and
OSCAR MARTINEZ,

               Defendants.


         FINAL PRETRIAL CONFERENCE -- CASE CONTINUED

              BEFORE THE HONORABLE COLIN S. BRUCE
                 UNITED STATES DISTRICT JUDGE


A P P E A R A N C E S :

For the Plaintiff:              JASON M. BOHM, ESQUIRE
                                Assistant United States Attorney
                                201 South Vine Street
                                Urbana, Illinois 61802
                                217-373-5875

For Defendant                   RONALD S. LANGACKER, ESQUIRE
Eulalio L. Martinez:            Langacker Law, LTD
                                102 East Main Street, Suite 100
                                Urbana, Illinois 61801
                                217-954-1025

For Defendant                   PETER W. HENDERSON, ESQUIRE
Oscar Martinez:                 Assistant Federal Public Defender
                                300 West Main Street
                                Urbana, Illinois 61801
                                217-373-0666


Court Reporter:                 LISA KNIGHT COSIMINI, RMR-CRR
                                U.S. District Court
                                201 South Vine, Suite 344
                                Urbana, Illinois 61802

Proceedings recorded by mechanical stenography; transcript
produced by computer.

                    LISA KNIGHT COSIMINI, RMR-CRR
                   Official Court Reporter - U.S. District Court
                                  (217) 355-4227
          2:14-cr-20035-MMM-DGB # 94 Page 2 of 5
             USA v. Martinez & Martinez, No. 14-20035 -- (10/31/2014)              2


 1                  (In open court, 10:21 a.m.)

 2              DEPUTY CLERK:           This is in Case Number 14-20035,

 3   United States of America versus Oscar Martinez and

 4   Eulalio Martinez.

 5              THE COURT:         Good morning, everyone.              Mr. Bohm

 6   is appearing on behalf of the United States in place of

 7   Mr. Miller.

 8              Representing Oscar Martinez, we have Federal

 9   Defender Peter Henderson.              Mr. Martinez -- Oscar

10   Martinez, can you hear me?

11              DEFENDANT OSCAR MARTINEZ:                     Yes.

12              THE COURT:         All right.            I allowed Oscar

13   Martinez to appear at this hearing by telephone.                      He has

14   indicated he can hear me as I speak.

15              Eulalio Martinez is here present, in custody,

16   represented by Mr. Langacker, who is also personally

17   present.

18              This matter is set for a final pretrial.                     I

19   noted in the file that nothing was filed, so I'm

20   presuming that somebody is moving for a continuance.

21              Would that be accurate, Mr. Bohm?

22              MR. BOHM:        I believe there are going to be

23   continuances for change of plea dates, Your Honor.

24              THE COURT:         That's fine.

25              Mr. Henderson?


                         LISA KNIGHT COSIMINI, RMR-CRR
                        Official Court Reporter - U.S. District Court
                                       (217) 355-4227
             2:14-cr-20035-MMM-DGB # 94 Page 3 of 5
                USA v. Martinez & Martinez, No. 14-20035 -- (10/31/2014)               3


 1                 MR. HENDERSON:            Judge, we're still working out

 2   the details, but we would request 60 more days for a

 3   further telephone status.

 4                 THE COURT:         Mr. Langacker.

 5                 MR. LANGACKER:            Your Honor, for Mr. -- for Mr.

 6   Martinez, we like to go ahead and set a change of plea

 7   date.

 8                 THE COURT:         Do you believe you can do so within

 9   60 days before Judge Bernthal?

10                 MR. LANGACKER:            Absolutely.             We can do it at

11   the Court's convenience.

12                 THE COURT:         All right.            All right.     Both

13   defendants, having exercised their right for a motion to

14   continue, the Court grants both motions to continue.

15   We'll set the trial out -- I'll move it out -- we're

16   going to move it to more than 60 days.

17                 We'll set this matter for jury selection and

18   jury trial on Tuesday, January 13, at 9:30 a.m.; final

19   pretrial, January 6, 2015, at 1:30 -- all settings before

20   me in Courtroom A here in Urbana.

21                 Mr. Langacker, Mr. Henderson, if for some

22   reason, Judge Bernthal cannot do the change of plea

23   between now and January 13th, which I think is highly

24   unlikely; but in the event that he cannot, you can always

25   contact my chambers, and I'll take the change of plea.


                            LISA KNIGHT COSIMINI, RMR-CRR
                           Official Court Reporter - U.S. District Court
                                          (217) 355-4227
          2:14-cr-20035-MMM-DGB # 94 Page 4 of 5
             USA v. Martinez & Martinez, No. 14-20035 -- (10/31/2014)   4


 1                That being said, Mr. Bohm, anything else on

 2   behalf of the United States?

 3                MR. BOHM:      No.

 4                THE COURT:       Mr. Henderson?

 5                MR. HENDERSON:          No, Your Honor.

 6                THE COURT:       Mr. Langacker?

 7                MR. LANGACKER:          Nothing further.

 8                THE COURT:       Pursuant to 18 USC Section

 9   3161(h)(7)(A), the Court finds that the ends of justice

10   served by granting the continuances outweigh the best

11   interests of the public and the defendant in a speedy

12   trial.   The Court makes this finding because the failure

13   to grant a continuance would be likely to make a

14   continuation of such proceedings impossible, or result in

15   a miscarriage of justice, and would also deny counsel for

16   both sides the reasonable time necessary for effective

17   preparation, taking into account the exercise of due

18   diligence.    Thus, the Court finds that all time from

19   today's date to January 13, 2015, is excludable time

20   under the Speedy Trial Act.

21                That will be all for the record.

22                Defendant Eulalio Martinez is remanded to the

23   custody of the Marshal Service.

24                Defendant Oscar Martinez is allowed to remain

25   out on the current bond conditions that he is currently


                         LISA KNIGHT COSIMINI, RMR-CRR
                        Official Court Reporter - U.S. District Court
                                       (217) 355-4227
           2:14-cr-20035-MMM-DGB # 94 Page 5 of 5
              USA v. Martinez & Martinez, No. 14-20035 -- (10/31/2014)   5


 1   on.

 2               That will be all for the record.

 3                   (Hearing concluded, 10:24 a.m.)

 4

 5                           * * * * * * * * * * *

 6

 7                          REPORTER'S CERTIFICATE

 8            I, LISA KNIGHT COSIMINI, RMR-CRR, hereby certify

 9   that the foregoing is a correct transcript from the

10   record of proceedings in the above-entitled matter.

11            Dated this 5th day of November, 2018.

12

13

14                              s/Lisa Knight Cosimini
                             Lisa Knight Cosimini, RMR-CRR
15                           Illinois License # 084-002998

16

17

18

19

20

21

22

23

24

25


                          LISA KNIGHT COSIMINI, RMR-CRR
                         Official Court Reporter - U.S. District Court
                                        (217) 355-4227
